Citation Nr: 1451156	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a headache disorder, to include as secondary to a neck or low back disorder.

6.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, degenerative joint disease of the first metatarsophalangeal joints and nerve damage, to include as secondary to a low back disorder.

7.  Entitlement to service connection for a disorder manifested by pulmonary embolisms.  

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2008 with service in the Gulf War, including Iraq.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


REMAND

After reviewing the record, the Board finds that further development is warranted to ensure compliance with the most recent September 2013 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Notice and Consideration of 38 C.F.R. § 3.317

As noted in previous remands, given the Veteran's confirmed service in Iraq, VA must consider whether service connection is warranted for the claimed disorders under the provisions of 38 C.F.R. § 3.317 (2104) pertaining to service connection for undiagnosed illnesses based on service in the Persian Gulf War.  See 38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i).  In the September 2013 remand, the Board, for a second time, directed the RO to provide the Veteran with notice of the evidence necessary to establish a claim under the theory of undiagnosed illness.  The Board further instructed the RO to readjudicate the Veteran's claims, specifically with consideration of 38 C.F.R. § 3.317.  Although the RO subsequently mailed the Veteran a letter in September 2013, it made no mention of the evidence necessary to establish a claim under this provision.  Moreover, the RO failed to 38 C.F.R. § 3.317 when it readjudicated the claims in a March 2014 supplemental statement of the case.  Thus, the Veteran's claims still have yet to be adjudicated under this theory of entitlement.  Because the RO failed to provide the Veteran with adequate notice or consider his claims under 38 C.F.R. § 3.317, another remand is required to correct these deficiencies.  

Claims for Headache, Neck, Low Back, and Bilateral Foot Disorders

The Board noted in the September 2013 remand that the Veteran's claims for headache, neck, low back, foot, and pulmonary embolisms disorders had been previously remanded in order to afford the Veteran examinations to determine the appropriate current diagnoses and etiology of the claimed disorders and so that the examiners could analyze each disorder under the parameters of 38 C.F.R. § 3.317 to determine whether the Veteran's symptoms constitute a qualifying chronic disability.  The claims were remanded again in September 2013 to afford the Veteran additional examinations because the Board deemed the VA examination reports obtained in October 2012 and January 2013 in this regard to be inadequate.  

As for the claimed headache and cervical spine disorders, a March 2014 VA examiner noted the Veteran's report of experiencing headaches accompanied by neck pain while on active duty.  The Veteran reported that he received chiropractic treatment in service up until he was deployed to Iraq in 2007 and that he "gave up on going" to seek treatment when his headaches did not improve.  The examiner provided a diagnosis of tension headaches diagnosed in late 1990s after a motor vehicle accident, but did not provide a diagnosis with regards to the Veteran's report of currently experiencing headaches approximately three times a week.  

The March 2014 VA examiner also noted the Veteran's report that he experienced tightness in his neck when he had headaches.  He reported current symptoms of neck "stiffness and tightness" and expressed his belief that he did not have an independent neck problem.  He stated that his neck tightness only occurred when he had a headache.  The examiner provided the Veteran with a diagnosis of cervical spine strain, noted to have occurred in the late 1990s.  No diagnosis was provided with respect to the Veteran's current neck symptomatology.

The March 2014 examiner concluded that the Veteran's headache and neck disorders "go together."  It was the examiner's opinion that the Veteran's cervical spine strain and headaches, "which clearly and unmistakably existed prior to service," were "not aggravated beyond its nature progression" by his military service.  As the basis for this opinion, the examiner stated that the Veteran's service treatment records documented that he was involved in a motor vehicle accident in 1999, prior to service, which resulted in him having neck pain and stiffness that led to headaches.  The examiner determined that there was no evidence of chronic aggravation of the preexisting headaches or cervical spine strain during service based, in part, on the absence of any complaints of headaches or neck problems from the time the Veteran last sought treatment for his symptoms in June 2005 while on active duty until his separation in March 2008.  In so doing, however, the examiner did not address the notation made on the Veteran's February 2008 separation report of medical history that he constantly experienced migraine type headaches "due to neck/back pain and stress" or the Veteran's statements as to why he no longer sought treatment for his symptoms.

Regarding the low back, the Veteran reported during the March 2014 VA examination that he did not think that he had a low back problem due to his military service.  He denied any significant problems with his back at the time of the examination.  Following the clinical examination and review of the record, the examiner indicated "yes" to the question of whether the Veteran now has or had ever been diagnosed with a thoracolumbar spine condition.  The examiner then identified the Veteran's diagnosis as lumbosacral strain, but did not relay the date of this diagnosis.  The examiner did note an additional diagnosis of "Lumbar Spine.  No Pathology," and listed the date of this diagnosis as 2014.  The examiner concluded that the Veteran had no pathology of the lumbar spine, and therefore, the examiner did not provide an opinion as to the etiology of the claimed disorder.  

Given these conflicting diagnoses, the Board is uncertain as to whether the March 2014 examiner has found the Veteran to have previously had a diagnosed lumbosacral strain, and if so, the date of onset and etiology of this diagnosed disorder.  Here, a previous examiner in January 2013 assessed the Veteran with a back strain, but did not provide an opinion as to the etiology.  It is unclear, however, whether the March 2014 examiner's notation of a thoracolumbar strain is based on the January 2013 diagnosis.  Creating further confusion in this regard, the March 2014 examiner stated that all of the post-service diagnostic studies of the Veteran's lumbar spine were normal.    

The Veteran also underwent a VA examination in March 2014 for the claimed bilateral foot disorder, at which time he was given a diagnosis of bilateral feet pain/paresthesias secondary to injury, status post left foot injury/fracture in high school and status post right foot injury/fracture in 2009.  In providing this diagnosis, the examiner highlighted that during the examination, the Veteran reported that he sustained a hair line fracture to his left foot while playing volleyball during junior high school.  The examiner also noted that the Veteran's VA records show that he was treated in August 2009 for a spiral fracture of the proximal phalanx of his right 5th toe after reportedly hitting his foot on a door.  

For the left foot claim, the March 2014 VA examiner opined that the Veteran's paresthesias occurred "prior to military duty and was clearly and unmistakably not aggravated beyond the natural progression by military duty."  The examiner did not identify any evidence to support the opinion that the disorder preexisted the Veteran's military service, other than noting the Veteran's own report of a pre-service left foot injury.  The examiner concluded that the brief treatment period in 2006 during service, without continued treatment for left foot complaints thereafter, did not support the claim that the left foot disorder was permanently aggravated by the Veteran's military service.  This opinion and supporting rationale, however, did not discuss the Veteran's February 2008 report of foot pain noted on his separation report of medical history.  

The March 2014 VA examiner further stated that the Veteran was not seen for a specific right foot complaint during his military service, but noted the Veteran to have sustained a fracture of his right 5th toe post service in 2009.  This account, however, does not acknowledge an April 2004 service treatment record which reflects that the Veteran injured his right toe while playing soccer; this record shows an assessment of contusion, possible turf fracture.  Moreover, the examiner did not the Veteran's February 2008 report of foot trouble on his separation report of medical history.  At that time, the in-service examiner noted the Veteran's pain to be "associated with every day participation in training, physical training" and to be "job related."

In summary, the March 2014 VA examiner's report and opinions include inconsistent diagnoses, reflect inaccurate descriptions of the Veteran's in-service medical history, and/or do not give adequate consideration to all of the evidence of record.  Thus, the March 2014 VA opinions are inadequate with which to decide the Veteran's claims.  Accordingly, the claims must be remanded so that RO can obtain adequate medical opinions as to the etiology of the claimed disorders.  

Claim for a Disorder Manifested by Pulmonary Embolisms

As for the claimed disorder manifested by pulmonary embolisms, the March 2014 examiner noted that the Veteran had pulmonary embolisms in May 2008 and May 2010.  The examiner stated that the Veteran did not have respiratory complaints consistent with the claimed disorder during service or any other chronic respiratory condition while on active duty.  The examiner opined that the Veteran's pulmonary embolus was "less likely than not incurred in or caused by any in-service injury, event, illness, or inhalation of sand during his tour in the Persian Gulf."  As rationale for this opinion, the examiner noted that a pulmonary embolus is typically caused by blood clots.  According to the examiner, inhalation of sand is not a known cause of blood clots.  The examiner noted that the Veteran's deployment to Iraq ended in September 2007 and further reasoned that it was "not likely" that the Veteran's pulmonary embolism in May 2008 "had anything to do" with his return flight in September 2007, as there was an eight month time span between these two events.  The examiner also noted that there was no report that the Veteran had flown prior to his second embolism in May 2010.  

Following the March 2014 examination, in an October 2014 statement, the Veteran essentially asserted that the pulmonary embolisms disorder may be related to the "medicine or antibiotics administered" to him prior to his deployment to Iraq.  In this regard, the Veteran's service treatment records indicate that he received vaccinations in 2005 and 2006 prior to his deployment, to include an anthrax vaccine.  Although he was recently provided with a VA examination with respect to this claim, the March 2014 examination and opinion do not address whether his pulmonary embolisms disorders are etiologically related to any in-service vaccinations or prescribed medications.  Thus, an additional examination and opinion are needed in order to address the Veteran's recent contention.  

Bilateral Hearing Loss and Tinnitus Claims

Pursuant to the September 2013 remand, the Board directed the RO to obtain a medical opinion regarding the etiology of any degree of hearing loss and tinnitus found during the course of the claim.  The Board essentially determined that an etiological opinion was needed for these claims, as the Veteran's service treatment records were negative for evidence of a hearing disability; a VA September 2008 QTC audiological examination reflected a hearing loss disability for VA purposes in the left ear; a subsequent August 2010 VA audiology note indicated that audiometric testing on August 6, 2010, revealed that his hearing was within normal limits; and the record reflected the Veteran's report of recurrent tinnitus since 2006.  See 38 C.F.R. § 3.385.  Prior to obtaining the requested medical opinion, the Board directed the RO to associate the audiometric results from the August 6, 2010, assessment with the record.  

The electronic file reflects that the RO requested an etiological opinion from an examiner with respect to the Veteran's hearing loss and tinnitus claims in March 2014.  However, the requested opinion has not yet been provided, and it does not appear that the RO has made any additional attempts to obtain this opinion.  As the RO has not complied with the September 2013 remand directives, the hearing loss and tinnitus claims must be remanded so that an opinion regarding the etiology of the disorders can be obtained.  

The Board further notes that in January 2014, the RO associated with the record a duplicative copy of an August 6, 2010, audiology consult record, in which the Veteran's hearing is noted to have been within normal limits on the audiometric testing performed on that date.  This record does not include the results of this audiometric testing and it is unclear whether these test results have been reported in another VA medical record that has not yet been obtained.  Thus, the RO must make additional attempts to obtain the August 6, 2010, VA audiometric test results prior to obtaining a medical opinion for these claims or make a determination that this evidence is unavailable.   

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and his representative with adequate notice of the criteria necessary to substantiate the Veteran's claims for service connection under 38 C.F.R. § 3.317.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must associate with the record the Veteran's audiometric test results from the assessment performed on August 6, 2010, at the Hampton VA Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure any outstanding records, to include the August 6, 2010, audiometric test results, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond

3.  Then, the RO must obtain an opinion from an appropriate VA audiological examiner as to the etiology of any bilateral hearing loss and tinnitus identified at any time during the course of the appeal.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the report that the electronic records have been reviewed.  All pertinent symptomatology and findings shown in the evidence of record must be reported in detail, to include all findings from the 2008 QTC examination, as well as the findings from the August 6, 2010, audiometric testing at the Hampton VA Medical Center.  After a review of these examination findings and all other evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, and his in-service and post-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss found at any time during the pendency of the claim is related to his military service, or to an incident therein, to include as due to noise exposure.  If any hearing loss shown in 2008 has resolved at any time during the Veteran's claim, the examiner should so state and explain the reason for such resolution.  The examiner should also attempt to identify the time at which the hearing loss was deemed resolved, as well as state whether any temporarily present hearing loss may have been related to the Veteran's military service.

Additionally, the examiner must provide an opinion as to whether any degree of tinnitus found is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure.  The examiner must further provide an opinion as to whether any degree of tinnitus found is related to or aggravated by any hearing loss found during the course of the claim.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why this is the case.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitation of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  Thereafter, the RO must afford the Veteran new and appropriate VA examinations to determine the nature and etiology of any headache disorder, neck disorder, low back disorder, foot disorder, and disorder manifested by pulmonary embolisms present during the pendency of the claims.  The examinations should be performed by an examiner(s) who has not previously examined the Veteran or provided an opinion in this case.  The Veteran's entire electronic file must be made available to the examiner(s), and the examiner(s) must specify in the report that the electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements, the examiner(s) must address the following:

a.  The examiner must identify all current and previous neck diagnoses and provide an opinion as to whether any diagnosed neck disorder preexisted the Veteran's period of active duty service.  If a neck disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made.  The examiner must then provide an opinion as to whether the Veteran's military service did not aggravate the preexisting neck disorder beyond the normal progression of the disease, and if so, the examiner must state the specific evidence upon which the finding is based.

If the examiner finds that the Veteran did not have a neck disorder that preexisted military service, the examiner must provide an opinion as to whether any current or previously diagnosed neck disorder is related to his period of military service, or to any incident therein.

b.  The examiner must identify all current and previous low back diagnoses and provide an opinion as to whether any low back disorder found is related to the Veteran's period of military service, or to any incident therein.

c.  The examiner must provide an opinion as to whether any current or previously diagnosed headache disorder preexisted the Veteran's period of active duty service.  If a headache disorder is found to have preexisted military service, the examiner must state the evidence upon which the finding was made.  The examiner must then provide an opinion as to whether the Veteran's military service did not aggravate the preexisting headache disorder beyond the normal progression of the disease and if so, the examiner must state the specific evidence upon which the finding is based.

If the examiner finds that the Veteran did not have a headache disorder that preexisted military service, the examiner must provide an opinion as to whether any current or previously diagnosed headache disorder is related to the Veteran's period of military service, or to any incident therein.

The examiner must also provide an opinion as to whether the any current or previously diagnosed headache disorder is proximately due to or aggravated by any neck or low back disorder found.  The examiner must further provide an opinion as to whether any diagnosed headache disorder is a separate disorder or a symptom of a previous or currently diagnosed neck disorder.

d.  The examiner must state identify all current or previously diagnosed foot disorders and provide an opinion as to whether the foot diagnosis is related to the Veteran's period of military service, or to any incident therein.

The examiner must also provide an opinion as to whether any diagnosed foot disorder is proximately due to or aggravated by any low back disorder diagnosed during the pendency of the claim.  The examiner must further provide an opinion as to whether any foot disorder is a separate disorder or a symptom of a low back disorder, to include as a neurological symptom.

e.  The examiner must provide an opinion as to any disorder manifested by recurrent pulmonary embolisms is related to his period of military service, or to any incident therein.  In so opining, the examiner must address whether the claimed respiratory disorder is related to the Veteran's service in the Persian Gulf, to include any vaccinations or medications administered in preparation or during service or inhalation of sand.

f.  The examiner must provide an opinion as to whether any or all of the claimed disorders can be considered a "qualifying chronic disability," to include (1) an undiagnosed illness; or (2) a medically unexplained chronic multi symptom illness.  This opinion must include consideration of joint pains, neurological signs and symptoms, and/or cardiovascular signs or symptoms that result from an undiagnosed illness.

In providing the requested opinions, the examiner must consider and reconcile any conflicting opinions or medical evidence of record.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5. The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with the record.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, implement corrective procedures at once.

7.  The RO must then readjudicate the claims on appeal, to include consideration under 38 C.F.R. § 3.317.  Thereafter, if any benefit on appeal is not granted, the Veteran and his representative must be provided a supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



